       CASE 0:21-cv-00001-SRN-KMM Doc. 1 Filed 01/01/21 Page 1 of 12




                     UNITED STATES DISTRICT COURT

                          DISTRICT OF MINNESOTA



Dominique Mayfield,                         Civil File No.

             Plaintiff,
                                            COMPLAINT
      v.
                                            JURY TRIAL DEMANDED
Portfolio Recovery Associates, LLC,

             Defendant.


                              NATURE OF THE ACTION

      1.     This lawsuit arises from unlawful collection attempts by the

Defendant.

      2.     The causes of action herein are brought under the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692.

      3.     The FDCPA regulates the behavior of “debt collectors” (including

collection agencies, collection attorneys, and debt buyers) when attempting to

collect a consumer debt. Congress found “abundant evidence of the use of

abusive, deceptive, and unfair debt collection practices by many debt collectors”

which “contribute to a number of personal bankruptcies, marital instability, loss

of jobs, and invasions of individual privacy.” 15 U.S.C. § 1692(a).
          CASE 0:21-cv-00001-SRN-KMM Doc. 1 Filed 01/01/21 Page 2 of 12




         4.   The FDCPA was expressly adopted “to eliminate abusive debt

collection practices by debt collectors, to ensure that those debt collectors who

refrain from using abusive debt collection practices are not competitively

disadvantaged, and to promote uniform State action to protect consumers against

debt collection abuses.” 15 U.S.C. § 1692(e).

         5.   The FDCPA focuses on the conduct of the debt collector and not on

the merits of the alleged debt. Whether a debt is actually owed has no relevance

to whether the debt collector complied with the FDCPA. Consequently, the

individuals from whom debt collectors seek payment are defined as “consumers.”

15 U.S.C. § 1692a.

         6.   When collecting or attempting to collect a debt, the FDCPA demands

the debt collector treat people respectfully, honestly, and fairly by, among other

things, proscribing its use of: (a) false, deceptive, or misleading means or

representations; and (b) unfair or unconscionable means. 15 U.S.C. §§ 1692e, and

1692f.

         7.   Each of those Sections contain a list of specific per se violations that

Congress has determined “are violations” of the FDCPA.

         8.   The FDCPA is a strict-liability statute, which provides for actual or

statutory damages upon the showing of one violation, regardless of any actual

damages.

                                           2
         CASE 0:21-cv-00001-SRN-KMM Doc. 1 Filed 01/01/21 Page 3 of 12




      9.     When a debt collector fails to comply with the FDCPA “with respect

to any person,” it “is liable to such person in an amount equal to the sum of” “any

actual damage sustained,” “additional” or statutory damages, costs, and

reasonable attorneys’ fees. 15 U.S.C. § 1692k(a). Statutory damages are limited to

no more than $1,000.

      10.    Congress intended the FDCPA to be self-enforcing by private

attorney generals. See S. Rep. No. 95-382 p.5 (describing FDCPA as “self-

enforcing”); see also Graziano v. Harrison, 950 F.2d 107, 113 (3d Cir. 1991);

Armstrong v. Rose Law Firm, P.A., 2002 U.S. Dist. LEXIS 16867, *4 (D. Minn.

2002).

      11.    “‘Unlike most private tort litigants, [a plaintiff who brings an FDCPA

action] seeks to vindicate important * * * rights that cannot be valued solely in

monetary terms,’ City of Riverside v. Rivera, 477 U.S. 561, 106 S. Ct. 2686, 91 L.

Ed. 2d 466, (1986), and congress has determined that the public as a whole has

an interest in the vindication of the statutory rights.” Tolentino v. Friedman, 46

F.3d 645, 652 (7th Cir. 1995) (bracket and ellipses in original).


                                    JURISDICTION

      12.    This Court’s jurisdiction arises under 28 U.S.C. § 1331 and pursuant

to 15 U.S.C. § 1692k(d).



                                          3
         CASE 0:21-cv-00001-SRN-KMM Doc. 1 Filed 01/01/21 Page 4 of 12




        13.   This action arises out of Defendant’s violations of the Fair Debt

Collections Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).

        14.   Venue is proper in this District because the acts and transactions at

issue occurred here, Plaintiff resides here, and Defendant transacts business

here.

                                     PARTIES

        15.   Plaintiff Dominique Mayfield is a natural person and a resident of

Minnesota. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

1692a(3).

        16.   Defendant Portfolio Recovery Associates, LLC (“PRA”) is a Delaware

limited liability company that engages in extensive debt collection activity in

Minnesota.

        17.   Portfolio Recovery Associates, LLC purchases allegedly defaulted

debts to collect from consumers; the debts PRA purchases are allegedly in default

when Portfolio purchases them, and were incurred or allegedly incurred by the

consumers for personal, family, or household purposes.

        18.   Portfolio Recovery Associates, LLC is headquartered at 120

Corporate Boulevard, Suite 100, Norfolk, Virginia 23502.

        19.   Portfolio Recovery Associates, LLC is a “debt collector” as defined by

15 U.S.C. § 1692a(6) because Portfolio Recovery Associates, LLC uses

                                          4
        CASE 0:21-cv-00001-SRN-KMM Doc. 1 Filed 01/01/21 Page 5 of 12




instrumentalities of interstate commerce and/or the mails in a business the

principal purpose of which is the collection of debts. In addition, on information

and belief, Portfolio Recovery Associates, LLC regularly collects or attempts to

collect, directly or indirectly, debts owed or due or asserted to be owed or due

another.

      20.    The principal purpose of Portfolio Recovery Associates, LLC is the

collection of debts. More than half of its revenues are derived from debt

collection and, in this case, Portfolio Recovery Associates, LLC filed a lawsuit

against Plaintiff to collect on the alleged debt.

      21.    The Court of Appeals for the Eighth Circuit has previously applied

the FDCPA to Portfolio Recovery Associates, LLC’s litigation conduct. See Haney

v. Portfolio Recovery Associates, LLC., 895 F.3d 974 (8th Cir. 2016).

      22.    The United States Government determined in its Federal

Government Injunction Consent Order that Portfolio Recovery Associates “is a

‘debt collector’ within the meaning of the FDCPA, 15 U.S.C. § 1692a(6).”

                                       FACTS

      23.    Portfolio Recovery Associates, LLC attempted to commence a debt-

collection lawsuit against Plaintiff through service of a Summons and Complaint.

Portfolio Recovery Associates, LLC filed the summons and complaint in



                                           5
        CASE 0:21-cv-00001-SRN-KMM Doc. 1 Filed 01/01/21 Page 6 of 12




Hennepin County District Court, where it was assigned case number 27-cv-20-

458.

       24.   The alleged debt forming the basis for the lawsuit constituted an

obligation or alleged obligation of a consumer to pay money arising out of a

transaction in which the money, property, insurance or services that were the

subject of the transaction were primarily for personal, family, or household

purposes. As such, the alleged obligation is a “debt” as defined in 15 U.S.C. §

1692a(5).

       25.   In the complaint, Defendant alleges that “the defendant owed

$4,327.10 for credit on a Synchrony Bank– Wal-Mart [sic] account ending in

***********0509.”

       26.   Defendant further alleges in the complaint that “[s]aid claim was

assigned, for good consideration, to the plaintiff [Portfolio Recovery Associates,

LLC] and the aforementioned balance remains due and owing.”

       27.   The Summons that Defendant served on Plaintiff contained the

following language: “You must send a copy of your answer to the person who

signed this summons located at: PO Box 2427, Fargo, ND 58108-2427.”

(emphasis added).

       28.   This statement is false and contrary to Minnesota law. Minn. R. Civ.

P. 4.01 (“The summons shall state the name of the court and the names of the
                                        6
       CASE 0:21-cv-00001-SRN-KMM Doc. 1 Filed 01/01/21 Page 7 of 12




parties, be subscribed by the plaintiff or by the plaintiff's attorney, give an

address within the state where the subscriber may be served in

person and by mail, state the time within which these rules require the

defendant to serve an answer, and notify the defendant that if the defendant fails

to do so judgment by default will be rendered against the defendant for the relief

demanded in the complaint.”) (emphasis added).

      29.    Plaintiff was actually confused by Portfolio Recovery Associates,

LLC’s false statement.

      30.    A court in Minnesota vacated a judgment that Portfolio Recovery

Associates, LLC had obtained using the same summons, holding that the

summons was not only deficient as a matter of Minnesota law but also

“misleading” to the consumer. See Portfolio Recovery Associates, LLC v. Sonji

Wiley, Hennepin County Case No. 27-cv-19-21436. A copy of the order is

attached as Exhibit A.

      31.    The Wiley Court subsequently dismissed the case based upon the

defective summons. A copy of the dismissal order is attached as Exhibit B.

      32.    Similarly, on July 31, 2020, the Minnesota state court granted Felicia

Yang’s motion to dismiss Portfolio Recovery Associates, LLC’s complaint against

Ms. Yang based upon the false statement in the same summons.

      33.    A copy of the July 31, 2020 Yang Order is attached as Exhibit C.

                                          7
       CASE 0:21-cv-00001-SRN-KMM Doc. 1 Filed 01/01/21 Page 8 of 12




      34.      The Yang Court held that “[b]ecause the Rule requires that the

Summons provide a Minnesota address for service by mail on the subscriber, this

Summons is insufficient under Rule 4.01.” Id.

      35.      The Yang Court also held that “Here, in contrast, the defect involved

supplying Ms. Yang with incorrect information regarding how to respond to

the Complaint.” Id. (emphasis added).

      36.      Under the doctrine of collateral estoppel, the Hennepin County

decisions in Wiley and Yang bar Defendant from arguing in this case that the

summons was not defective.

      37.      A third Hennepin County State Court held that the summons was

defective in Portfolio Recovery Associates, LLC v. Melissa Becker, Hennepin

County Case No. 27-cv-19-21436. Case No. 27-cv-20- 2936

      38.      The Becker Court held that: “Clearly, the summons in this case failed

to comply with Minn. R. Civ. Pro. 4.01.”

      39.      The Becker Court also held that:

            Specifically, the summons in this case contains uncertain and
            misleading information in that Defendant “must send a copy of [her]
            Answer to the person who signed this summons located at: PO Box
            2427, Fargo, ND 58108-2427.” This uncertain and misleading
            instruction, coupled with the confusing stand-alone “service”
            references on the lower left hand side of the summons hinders
            Defendant’s ability to answer and defend in this case.
            (emphasis added).


                                           8
       CASE 0:21-cv-00001-SRN-KMM Doc. 1 Filed 01/01/21 Page 9 of 12




                                    FDCPA Violations

      40.    Defendant’s false statement that Plaintiff must serve her answer at a

Post Office Box in North Dakota violates Minn. R. Civ. P. 4.01 and constitutes a

violation of 15 U.S.C. § 1692f(1). See Klein v. SZJ, Ltd., 2019 U.S. Dist. LEXIS 361,

*5 (D. Minn. 2019) (“A plaintiff who pleads a violation of § 1692f(1) based on an

action not ‘permitted by law’ must necessarily plead that another law, not the

FDCPA, was violated.”); see also Demarais v. Gurstel Chargo, P.A., 869 F.3d

685, 696 (8th Cir. 2017) (“Letters attempting to collect money not permitted by

law are ‘a violation of the plain language of section 1692f(1).’”) (quoting Duffy v.

Landberg, 215 F.3d 871, 875 (8th Cir. 2000))..

      41.    In addition, the false and misleading statement in Defendant’s

summons (that Plaintiff must send her response to the complaint across state

lines) violated 15 U.S.C. §§ 1692e(5) and 1692e(10).

      42.    These false and misleading statements caused Plaintiff an

informational injury as it misled her with regard to the rules governing her

response to the claim against her.

      43.    Defendant’s conduct described herein caused particularized and

concrete harm to Plaintiff. Plaintiff’s statutory rights to truthful, non-misleading,

non-oppressive, non-unconscionable communications and tactics in debt

collection efforts were violated.

                                           9
       CASE 0:21-cv-00001-SRN-KMM Doc. 1 Filed 01/01/21 Page 10 of 12




      44.    Defendant’s violations of the FDCPA denied Plaintiff access to

truthful information, which is a concrete form of informational injury under

Article III, and the denial of that information on its own is sufficiently concrete.

See Church v. Accretive Health, Inc., 2016 WL 3611543 (11th Cir. 2016);

Demarais v. RAzOR Capital, LLC, 869 F.3d 685 (8th Cir. 2017).

      45.    Defendant’s violations of the FDCPA illustrate the risk of tangible

harm from debt-collector misrepresentations and other misconduct, which is an

increased risk of harm that itself supports standing here.

      46.    Defendant’s actions caused an injury that is personal to Plaintiff, and

is not a nonjusticiable generalized grievance.

                                 TRIAL BY JURY

      47.    Plaintiff is entitled to and hereby respectfully demands a trial by

jury. U.S. Const. amend. 7; Fed. R. Civ. P. 38.

                               CAUSE OF ACTION

                        (VIOLATION OF THE FDCPA)

      48.    Plaintiff incorporates by reference all of the above paragraphs of the

Complaint as though fully stated herein.

      49.    The foregoing acts and omissions by Defendant constitute multiple

violations of the FDCPA.



                                          10
       CASE 0:21-cv-00001-SRN-KMM Doc. 1 Filed 01/01/21 Page 11 of 12




      50.    Specifically, Defendant violated 15 U.S.C. §§ 1692e(5), 1692e(10),

and 1692f(1).

      51.    As a result of these violations, Plaintiff has suffered concrete and

particularized harm, including depriving her of her rights granted by Congress

through the FDCPA (for example, the right to accurate representations in

connection with debt collection activities).

      52.    As a result of Defendant’s violations of the FDCPA, Plaintiff is

entitled to actual damages in an amount to be determined at trial pursuant to 15

U.S.C. § 1692k(a)(1); statutory damages in an amount up to $1,000 pursuant to

15 U.S.C. § 1692k(a)(2)(A); and reasonable attorneys’ fees and costs pursuant to

15 U.S.C. § 1692k(a)(3).

                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that judgment be entered against Defendant as

follows:

             a. For an award of actual damages pursuant to 15 U.S.C. §

                1692k(a)(1);

             b. For an award of statutory damages pursuant to 15 U.S.C. §

                1692k(a)(2)(A);

             c. For an award of costs of litigation including reasonable attorneys’

                fees pursuant to 15 U.S.C. § 1692k(a)(3); and

                                         11
      CASE 0:21-cv-00001-SRN-KMM Doc. 1 Filed 01/01/21 Page 12 of 12




           d. For such further and other relief as may be just and proper.


DATED: January 1, 2021

                                 By:    /s Darren B. Schwiebert
                                       Darren Brayer Schwiebert (#260642)
                                        Debtlawsuitrelief@gmail.com
                                       DEBT LAWSUIT RELIEF, INC.
                                       301 Fourth Avenue South, Suite 280N
                                       Minneapolis, MN 55415
                                       612.413.0577

                                       Attorney for Dominique Mayfield


                                       Debt Lawsuit Relief, Inc. is a 501(c)(3)
                                       non-profit organization. The purpose of
                                       this corporation is providing relief to the
                                       poor and distressed by providing legal
                                       services to persons who were otherwise
                                       financially incapable of obtaining such
                                       services.




                                       12
